Exhibit 10.2

 

DEL MONTE FOODS COMPANY

PERFORMANCE ACCELERATED RESTRICTED STOCK

AGREEMENT

 

This agreement (the “Agreement”) contains the terms and conditions under which
the Compensation Committee of the Board (the “Committee”), on behalf of Del
Monte Foods Company (“Company”) has granted to you,                             
(the “Participant”), as of September 12, 2003, and pursuant to the Del Monte
Foods Company 2002 Stock Incentive Plan (the “Plan”), units representing the
Common Stock of the Company known as “Performance Accelerated Restricted Stock”
(“PARS”), in order to encourage you to continue in the Company’s employment and
contribute to its growth and success.

 

1.        Grant of PARS. The PARS grant consists of units representing
             shares of the Common Stock of the Company, which the Company has
issued to the Participant as of the date hereof as a separate incentive in
connection with his or her service to the Company and not in lieu of any salary
or other compensation for his or her services. The PARS also shall include any
new, additional, or different securities or units representing such securities
the Participant may become entitled to receive with respect to such PARS by
virtue of any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares of Common Stock,
or the payment of a stock dividend (but only on shares of Common Stock), or any
other increase or decrease in the number of such shares effected without receipt
or payment of consideration by the Company, or any change in the capitalization
of the Company pursuant to Section 10(b) of the Plan, or by virtue of any Change
of Control or other transaction pursuant to Section 10(c) of the Plan. The PARS
shall be subject to the Restrictions pursuant to Section 3 of this Agreement.

 

2.        Participant’s Account; Certain Rights in Respect of PARS.

 

(a)        The PARS granted to the Participant shall be entered into an account
in the Participant’s name. This account shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the number of shares of Common Stock to be paid to or in respect of a
Participant pursuant to this Agreement.

 

(b)        During the period before the release of the Restrictions on the PARS
as provided in Section 4, the Participant shall have no voting rights in respect
of the PARS.

 

(c)        Dividend equivalents will be credited in the form of additional PARS
to the Participant’s account, based on the Fair Market Value of Common Stock on
the date the dividend is issued.



--------------------------------------------------------------------------------

3.        Restrictions. Prior to their release from the Restrictions as provided
in Section 4, all PARS held for or in respect of the Participant, and the shares
of Common Stock that such PARS represent, may not be assigned, transferred, or
otherwise encumbered or disposed of by the Participant.

 

4.        Release of PARS from Restrictions.

 

(a)        Subject to the provisions of paragraph (d) of this Section 4, the
Restrictions shall cease to apply to the PARS granted under this Agreement on
September 12, 2008, or upon the earlier occurrence of a Change of Control or the
death or Disability of the Participant; provided, however, that release of the
PARS from the Restrictions shall be accelerated as provided in paragraphs (b)
and (c) of this Section 4. Upon the release of the PARS from the Restrictions
(except if receipt of the PARS is deferred as provided in Section 5), the
Participant shall be paid the value of his or her account in the form of Common
Stock. No fractional shares of Common Stock will be issued. If the calculation
of the number of shares of Common Stock to be issued results in fractional
shares, then the number of shares of Common Stock will be rounded up to the
nearest whole share of Common Stock.

 

(b)        The Committee, in its sole discretion, shall define a peer group of
companies (the “Comparator Group”), either within or without the Company’s
industry, against which the Company’s Total Shareholder Return (“TSR”) will be
compared. The Comparator Group shall be identified as soon as practicable after
the date of this Agreement and may be changed by the Committee from time to
time. Any adjustment to the TSR calculation to account for changes in the
Comparator Group, including changes in the capitalization of Comparator Group
companies (due to stock splits, mergers, spin-offs, etc.), will be made at the
sole discretion of the Committee. If the Company achieves the designated TSR
targets, the Restrictions shall cease to apply to the PARS at the end of the
last day of the applicable fiscal year of the Company, according to the
following schedule:

 

Accelerated Vesting Schedule for TSR Targets

 

Target    Achievement Date   

Percent of PARS Released

from Restrictions as of

Achievement Date

Company TSR ³ 75th percentile


of Comparator Group

   Target must be achieved as of
fiscal year end 2006    100% Company TSR ³ 55th percentile
of Comparator Group    Target must be achieved as of
fiscal year end 2007    100%

 

The Committee shall have sole discretion to determine whether the TSR targets
have been achieved and whether the Restrictions shall be released from the PARS.
The Committee’s determinations pursuant to the exercise of discretion with
respect to all matters described in this paragraph shall be final and binding on
the Participant.

 

2



--------------------------------------------------------------------------------

(c)        In the case of the Participant’s retirement under a retirement plan
of the Company or a Subsidiary prior to the time at which the PARS otherwise
would be released from the Restrictions pursuant to paragraphs (a) or (b) of
this Section 4, the Restrictions shall cease to apply as to twenty percent (20%)
of the PARS for each year of completed Service accrued by the Participant
between the date of this Agreement and the Participant’s retirement.

 

(d)        Upon the termination of the Participant’s employment for any reason
other than the Participant’s death or Disability, any PARS that remain subject
to the Restrictions at such time shall be forfeited by the Participant to the
Company.

 

5.        Deferral. The Committee has the right to determine, in its sole
discretion, whether Participants shall be permitted to elect to defer the
receipt of a distribution of Common Stock in respect of the PARS under a
deferral plan of the Company, in which case the PARS would remain as stock
equivalent units in the Participant’s account. Stock equivalent units held in
the Participant’s account pursuant to this Section 5 shall accrue dividend
equivalents that will be credited in the form of additional stock equivalent
units to the Participant’s account, based on the Fair Market Value of Common
Stock on the date the dividend is issued. At the end of the deferral period, all
stock equivalent units will be converted and distributed to the Participant in
the form of Common Stock. No fractional shares of Common Stock will be issued.
If the calculation of the number of shares of Common Stock to be issued results
in fractional shares, then the number of shares of Common Stock will be rounded
up to the nearest whole share of Common Stock.

 

6.        Designation of Beneficiary. The Participant may designate a
beneficiary or beneficiaries to whom, along with all other grants or awards made
to the Participant under the Plan, the Common Stock that is distributed on
account of the PARS that become vested at the Participant’s death shall be
transferred. A Participant shall designate his or her beneficiary by executing
the “2002 Stock Incentive Plan Beneficiary Designation and Spousal Consent Form”
and returning it to the Corporate Secretary. Any form so submitted shall
replace, in respect of all grants or awards made to the Participant under the
Plan, any previous version of the same form the Participant may have submitted
to the Corporate Secretary. A Participant shall have the right to change his or
her beneficiary from time to time by executing a subsequent “2002 Stock
Incentive Plan Beneficiary Designation and Spousal Consent Form” and otherwise
complying with the terms of such form and the Committee’s rules and procedures,
as in effect from time to time. The Committee shall be entitled to rely on the
last “2002 Stock Incentive Plan Beneficiary Designation and Spousal Consent
Form” submitted by the Participant, and accepted by the Corporate Secretary,
prior to such Participant’s death. In the absence of such designation of
beneficiary, Common Stock that is distributed on account of PARS that become
vested at the Participant’s death will be transferred to the Participant’s
surviving spouse, or if none, to the Participant’s estate. If the Committee has
any doubt as to the proper beneficiary, the Committee shall have the right,
exercisable in its sole discretion, to withhold such payments until this matter
is resolved to the Committee’s satisfaction.

 

7.        Taxes. The Company may, in its discretion, make such provisions and
take such steps as it may deem necessary or appropriate for the withholding of
all federal, state, local and other taxes required by law to be withheld with
respect to the vesting of any PARS or the distribution of Common Stock on
account of the vesting of any PARS, including, but not limited

 

3



--------------------------------------------------------------------------------

to, withholding shares of Common Stock granted under this Agreement equal in
value to such withholding taxes, deducting the amount of such withholding taxes
from any other amount then or thereafter payable to the Participant, or
requiring the Participant or the beneficiary or legal representative of the
Participant to pay in cash to the Company the amount required to be withheld or
to execute such documents as the Company deems necessary or desirable to enable
it to satisfy its withholding obligations.

 

8.         No Special Rights; No Right to Future Awards. Nothing contained in
this Agreement shall confer upon any Participant any right with respect to the
continuation of his or her service with the Company, or any right to receive any
other grant, bonus, or other award.

 

9.        Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Corporate Secretary, at One Market @ the Landmark, San Francisco, CA 94105, or
at such other address as the Company may hereafter designate in writing.

 

10.        Other Benefits. The benefits provided to the Participant pursuant to
this Agreement are in addition to any other benefits available to such
Participant under any other plan or program of the Company. The Agreement shall
supplement and shall not supersede, modify, or amend any other such plan or
program except as may otherwise be expressly provided.

 

11.        Plan Governs. This Agreement is subject to all of the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. Capitalized terms and phrases used and not
defined in this Agreement shall have the meaning set forth in the Plan.

 

12.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of laws.

 

4



--------------------------------------------------------------------------------

13.        Committee Authority. The Committee shall have all discretion, power,
and authority to interpret the Plan and this Agreement and to adopt such rules
for the administration, interpretation, and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company, and all other interested persons, and shall
be given the maximum deference permitted by law. No member of the Committee
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

 

14.        Captions. The captions provided herein are for convenience only and
are not to serve as a basis for the interpretation or construction of this
Agreement.

 

15.        Agreement Severable. In the event that any provision in this
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.

 

16.        Definitions. For purposes of this Agreement, the following words and
phrases shall have the following meanings unless a different meaning is plainly
required by the context:

 

  (a) “Board” shall mean the Board of Directors of the Company.

 

  (b) “Change of Control” shall mean the occurrence of one or more of the
following events:

 

  (i) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company to any individual, partnership, corporation, limited liability company,
unincorporated organization, trust or joint venture, or a governmental agency or
political subdivision thereof (a “Person”) or group of related Persons for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended (a
“Group”), together with any Affiliates (as defined below) thereof;

 

  (ii) the approval by the holders of any and all shares, interests,
participations or other equivalents (however designated and whether or not
voting) of corporate stock, including each class of Common Stock and preferred
stock, of the Company (“Capital Stock”) of any plan or proposal for the
liquidation or dissolution of the Company;

 

  (iii) any Person or Group shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock
(the “Voting Stock”) of the Company;

 

  (iv) the replacement of a majority of the Board of Directors of the Company
(the “Board of Directors”) over a two-year period

 

5



--------------------------------------------------------------------------------

commencing after the Effective Date of the Plan, from the directors who
constituted the Board of Directors at the beginning of such period, and such
replacement shall not have been approved by a vote of at least a majority of the
Board of Directors then still in office who either were members of such Board of
Directors at the beginning of such period (any such individual who was a
director at the beginning of such period or is so approved, nominated, or
designated being referred to herein as an “Incumbent Director”) or whose
election as a member of such Board of Directors was previously approved;
provided, however, that no individual shall be considered an Incumbent Director
if the individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board of Directors (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or

 

  (v) a merger or consolidation involving the Company in which the Company is
not the surviving corporation, or a merger or consolidation involving the
Company in which the Company is the surviving corporation but the holders of
shares of Common Stock receive securities of another corporation and/or other
property, including cash, or any other similar transaction.

 

For purposes of this Paragraph 16(b), “Affiliate” shall mean, with respect to
any specified Person, any other Person who directly or indirectly through one or
more intermediaries controls, or is controlled by, or is under common control
with, such specified Person. The term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” or “controlled” have meanings
correlative of the foregoing.

 

  (c) “Disability” shall mean physical or mental disability as a result of which
the Participant is unable to perform the essential functions of his or her
position, even with reasonable accommodation, for six (6) consecutive months.
Any dispute as to whether or not the Participant is so disabled shall be
resolved by a physician reasonably acceptable to the Participant and the Company
whose determination shall be final and binding upon both the Participant and the
Company. Notwithstanding the foregoing provisions of this Paragraph 16(c),
“Disability,” when used in connection with the termination of the employment
with the Company of an Participant who at the time of such termination is a
party to a written

 

6



--------------------------------------------------------------------------------

employment or retention agreement with the Company, shall have the meaning
assigned to such term in such agreement.

 

  (d) “Restrictions” means those restrictions on the PARS set forth in Section
3.

 

  (e) “Total Shareholder Return” means, for any stock of a Comparator Group
company, the number determined by (1) subtracting the average of the closing
prices or, for days on which no trading occurred, the last bid prices for each
business day during a specified calendar month on the stock’s principal exchange
or national over-the-counter market quotation system (the “Average Closing
Price”) from the sum of (a) the Average Closing Price of that stock for a
subsequent specified calendar month (adjusted for stock splits,
recapitalizations, or similar events) and (b) all dividends paid between the
first day of the first specified month and the last day of the second specified
calendar month and (2) dividing the result obtained in step (1) by the Average
Closing Price for the first specified calendar month.

 

  (f) Any capitalized terms not defined in this Agreement shall have the meaning
provided in the Plan.

 

DEL MONTE FOODS COMPANY   PARTICIPANT

By:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Title:

  V. P. Corporate Human Resources    

 

7